United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                     December 8, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-10210
                         Summary Calendar


                     JAIME CHAVEZ; MAYRA GUADALUPE
                 CHAVEZ-HERNANDEZ; JAIME DE JESUS
                         CHAVEZ-HERNANDEZ,

                                                Plaintiffs-Appellees,

                               versus

                      MARK DE LA PAZ; ET AL.,

                                                          Defendants,

                          MARK DE LA PAZ,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Northern District of Texas
                         (3:04-CV-510-K)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     At issue is the denial of City of Dallas Police Officer Mark

De La Paz’s:   motion to dismiss, both for failure to state a claim

pursuant to Federal Rule of Civil Procedure 12(b)(6) and based on

qualified immunity; motion for a Rule 7(a) reply; and motion for a

protective order to stay discovery.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Jaime    Chavez,      individually     and   on   behalf   of    his       minor

children, sued Dallas and several members of its police department,

including Officer De La Paz. Among the claims was a constitutional

claim for false arrest against Officer De La Paz under 42 U.S.C. §

1983 and also under state law.

       Chavez’s complaint alleged, inter alia, that the Officer

pressured an informant to implicate Chavez in a drug sale because

he had no other reliable evidence against Chavez.                 In his answer,

Officer De La Paz raised the defense of qualified immunity to all

claims, and subsequently filed a 12(b)(6) motion to dismiss; a

motion for Rule 7(a) reply; an alternative Rule 12(e) motion for

more definite statement; and motion for a protective order to stay

discovery.      The district court granted the 12(b)(6) motion on all

claims except for false arrest, ruling the complaint stated a claim

on that basis and the Officer was not entitled to qualified

immunity.       For the same reasons that it held the complaint was

sufficient to preclude qualified immunity at the complaint stage,

the district court denied the motion for a Rule 7(a) reply.

       We lack jurisdiction over an interlocutory appeal contesting

a ruling that a complaint states a claim upon which relief may be

granted.       Chrissy F. v. Miss. Dep’t of Public Welfare, 925 F.2d

844,   849     (5th   Cir.    1991).     On   the   other   hand,      we    do   have

jurisdiction over an interlocutory appeal from that part of the

denial   of     the   Rule    12(b)(6)   motion     “assert[ing]    a       qualified


                                         2
immunity defense to ... constitutional claims”. Morin v. Caire, 77

F.3d 116, 119 (5th Cir. 1996).             In deciding whether qualified

immunity should be granted, we determine, inter alia, whether a

claim has been stated.       The qualified-immunity ruling is reviewed

de novo.    Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999).

     A Rule 12(b)(6) motion to dismiss fails unless “it appears ...

no relief could be granted under any set of facts that could be

proved consistent with the allegations” in the complaint.              Morin,

77 F.3d at 120 (internal quotation marks and citation omitted)

(emphasis added).       Restated, we consider only the well-pleaded

facts in Chavez’s complaint.

     To prevail against a qualified-immunity claim, Chavez must

show: (1) his allegations state a violation of current law; and (2)

the Officer’s conduct was objectively unreasonable in the light of

the clearly-established law at the time of such conduct.                E.g.,

Anderson v. Pasadena Indep. Sch. Dist., 184 F.3d 439, 443 (5th Cir.

1999).

     The first prong concerns whether the well-pleaded facts state

a claim for false arrest.        They do.     Chavez’s complaint alleges

that,    after   he   was   arrested   without   a   warrant,   the   Officer

pressured an informant to implicate Chavez in a 15 February 2000

drug transaction because Officer De La Paz knew he had no other

evidence against him.




                                       3
     For the second prong, the Officer’s alleged conduct was

objectively   unreasonable   in   the   light   of   the   then   clearly-

established law, because the complaint alleges that he arrested

Chavez without probable cause.     Price v. Roark, 256 F.3d 364, 369

(5th Cir. 2001) (explaining that persons enjoy the constitutional

right to be free from false arrest without probable cause).

     In sum, we must view Chavez’s complaint in the light most

favorable to him.   Based solely on the well-pleaded facts in that

complaint, the district court correctly denied qualified immunity.

     The Officer also contests the denial of his motion for a Rule

7(a) reply to his qualified immunity defense. We have jurisdiction

over this contention because it is a question of law regarding the

denial of qualified immunity.     Because Chavez’s complaint states a

sufficient claim against Officer De La Paz to withstand qualified

immunity at this stage, the district court did not abuse its

discretion in refusing to order a Rule 7(a) reply.

     Similarly, because we affirm the denial of qualified immunity

defense at this stage, the district court’s ruling on the Officer’s

motion for a protective order to stay discovery is moot.

                                                             AFFIRMED




                                   4